Citation Nr: 0534067	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for a cardiovascular 
disability including atrial fibrillation, mild aortic 
insufficiency and mitral valve prolapse.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's sister


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to November 1971 and February 1972 to August 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision of the Little Rock, Arkansas Regional Office (RO) of 
the Department of Veterans Affairs (VA) that granted service 
connection for hearing loss and tinnitus and denied service 
connection for diabetes, heart condition, left forearm injury 
and chest injury.  In his May 2002 notice of disagreement, 
the veteran appealed the issues of service connection for 
diabetes, heart condition, forearm injury and chest injury.  
However, in his subsequent July 2003 substantive appeal, the 
veteran specifically indicated that he was only appealing the 
issues of service connection for diabetes and heart 
condition.  Then, in a November 2004 statement, the veteran 
indicated that he also wanted his service connection claims 
for forearm injury and chest injury included in his appeal to 
the Board.  However, given that the time period available for 
the veteran to file a substantive appeal had already elapsed, 
the RO appropriately found that it was too late for the 
veteran to include these issues.  Consequently the issues of 
entitlement to service connection for diabetes and 
cardiovascular disability are the only issues currently 
before the Board. 

A Travel Board hearing was held at the RO before the 
undersigned in July 2005 and a transcript of the hearing is 
of record.  At the hearing the record was held open for an 
additional 90 days to allow the veteran to submit additional 
evidence.    


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
establish that diabetes was manifested in service or within 
the first postservice year or that the veteran's current 
diabetes is related to service.  

2.  The competent medical evidence of record does not 
establish that cardiovascular disability was manifested in 
service or within the first postservice year or that the 
veteran's current heart condition is related to service.  
CONCLUSIONS OF LAW

1.  Service connection for diabetes is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  Service connection for cardiovascular disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran was advised of VA's duties to notify and assist 
in the development of his claims seeking service connection 
by letter in September 2004.  The letter specifically 
explained what the evidence needed to show in order to 
substantiate his claims for service connection.  It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  Additionally, 
the letter specifically asked him to submit any evidence in 
his possession that pertained to the claim.  The October 2001 
rating decision, a May 2003 statement of the case (SOC), and 
supplemental SOCs from February 2005 and June 2005 provided 
the text of applicable regulations and explained what the 
evidence showed and why the claim was denied.  

While VCAA notice was not provided prior to the rating on 
appeal, the veteran has had ample opportunity to respond to 
the notice letters and SOC/SSOCs, and to supplement the 
record.  The case was readjudicated after substantially 
complete VCAA notice was given.  He was not prejudiced by the 
delay in providing complete VCAA notice and no further notice 
is required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records and available VA and 
private medical evidence.  Additionally, the Board has also 
considered whether a VA medical examination is necessary for 
proper adjudication of the veteran's claims.  An examination 
or opinion is necessary if the evidence of record: (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the  Secretary to 
make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  
Here, the evidence does not establish that the veteran 
suffered from diabetes in service or that any injury or 
disease in service may be associated with current 
cardiovascular disability.  Consequently, an examination is 
not necessary.   

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

II.  Factual Background

Service medical records do not reveal any diagnoses, symptoms 
or complaints of heart or diabetes related problems.  On 
separation examination in July 1978, the heart, vascular 
system and endocrine system were found to be normal.  On 
prior examinations in November 1971 and February 1972 and 
July 1974 these systems were also found to be normal.  On the 
veteran's report of medical history in July 1978, he did 
report past and/or present pain or pressure in his chest but 
he did not report any heart trouble, palpitation or pounding 
heart, dizziness or fainting spells.

In January 2000, the veteran filed a claim for presumptive 
service connection for diabetes on the basis of Agent Orange 
exposure while in Vietnam.  In November 2001 the veteran 
filed a claim for service connection for cardiovascular 
disability. 

Private medical records from 1994 to 2001 show ongoing 
treatment for diabetes. November 1994 records from Wadley 
Medical Center indicated that the veteran was complaining of 
fluttering in his chest.  On examination he was found to have 
a supraventricular tachycardia of 223 and blood sugar of 811.  
The veteran noted that he had had one prior episode of the 
fluttering about five or more years prior.  Diagnoses 
included supraventricular tachycardia and diabetes mellitus, 
new onset with mild ketosis.  A January 2001 emergency room 
history and physical from St. Michael's Health Care Center 
showed that the veteran was treated for hypoglycemia and 
atrial fibrillation.      

On VA examination in August 2001, the pertinent diagnosis was 
diabetes mellitus. The veteran reported that he was diagnosed 
with a mild aortic insufficiency as well as a mitral valve 
prolapse in 1986.  The examiner noted that the veteran had no 
symptoms of these conditions per se other than a murmur.  The 
veteran denied any angina, dyspnea, fatigue, dizziness, 
syncope, congestive heart failure, rheumatic heart disease, 
coronary artery disease, valvular disease or heart 
transplant.  He indicated that at one time he had had an 
episode of atrial fibrillation secondary to his valvular 
problems back in the 80s but that it was quickly resolved.  
The veteran stated that while he was first diagnosed with 
diabetes in 1994, he had had signs and symptoms since as far 
back as 1966.  He described syncopal episodes, which sounded 
like hypoglycemic reactions with decreased sugar three to 
four times over his ten year military career but stated that 
he was never hospitalized, never given care immediately, 
never had his blood sugar checked and was never told that he 
was hypoglycemic or hyperglycemic.  Most of these episodes 
related to extreme physical stress and exercise.  The 
examiner noted that his diabetes probably did begin earlier 
than 1994.  On physical examination, the veteran had a 2-3/6 
systolic ejection murmur at the right sternal border that 
radiated to the carotids bilaterally.  There was no atrial 
fibrillation, no flutter, no lift, heave or thrill 
appreciated. 

In his May 2002 Notice of Disagreement, the veteran indicated 
that a Naval Doctor told him in the mid 70s that he had a 
heart valve fibrillation.  However, on follow-up examination 
a few days later, the doctor informed the veteran that the 
fibrillation had gone away.  The fibrillation then remained 
essentially unknown to others until 27 years later when it 
was rediscovered at St. Michael's hospital.  At that time he 
realized that the fluttering in his chest was his heart 
fibrillating during a hypoglycemic event.  The veteran also 
stated that he had up to three hypoglycemic events per week 
during service with the following symptoms: lethargic 
feelings of deja vu, loss of equilibrium with disturbances of 
vision, migraine headaches, extreme hunger, butterfly feeling 
in the chest, and three instances where he passed out.  In a 
separate September 2002 statement, he indicated that he had 
experienced the atrial fibrillation some 1000 to 2500 times 
previously, with many of the episodes occurring under 
aggravated conditions while in service.    

In his July 2003 Form 9, the veteran indicated that he had 
three indicators of type II sugar diabetes in service: 
chronic dry skin, history of being overweight and borderline 
blood pressure.   
In a November 2004 statement the veteran clarified that while 
he was definitely claiming service connection for diabetes, 
his claim was not based on the presumption afforded to 
veterans who had served in Vietnam, as he had had never 
served in Vietnam.  He also indicated that his fiance had 
witnessed many of his hypoglycemic events during service from 
1972 to 1976 and had considered them to be diabetic episodes. 

At his July 2005 Travel Board hearing, the veteran reiterated 
that he had had hypoglycemic episodes three to four times per 
week in service brought on by physical training.  The 
episodes involved symptoms of lethargy, deja vu, vertigo, 
migraine headache, extreme hunger and chest flutter and on 
three occasions, he actually passed out.  However, he was 
never taken for medical attention as he was able to recover 
quickly from these episodes and continue with his duties.  
Additionally, the veteran's sister testified that in late 
1967 or early 1968, the veteran told her over the phone that 
he had passed out on field maneuvers but just carried on 
after he regained consciousness and was not sent for medical 
treatment.  In retrospect the sister believed that the 
veteran's episodes must have been hypoglycemic attacks or 
some type of diabetic related problem.  Regarding the heart 
condition, the veteran testified that he probably had some 
problems with fluttering prior to entering service but at 
that time he did not experience any pain.  However, the 
physical demands of service aggravated it to the point where 
he would suffer attacks of atrial fibrillation almost as 
often as he suffered attacks of hypoglycemia.  The veteran 
also indicated that he was requesting an opinion from a 
doctor as to whether his current heart condition was related 
to service or was aggravated by service.            

In an October 2005 statement, a close friend of the veteran 
indicated that she and her mother had noticed soon after 
meeting the veteran (in 1972) that he had severe dry skin and 
an insatiable thirst.  The friend also indicated that she had 
witnessed the veteran suffer numerous attacks of illness 
while running or driving.  These attacks involved symptoms of 
headache, disorientation, weakness and passing out.  He also 
would become argumentative and would start talking 
nonsensically with a thick speech pattern.  Later he would 
not remember what happened.  At the time the friend did not 
realize what was causing these symptoms but later she came to 
realize that these were classic symptoms related to diabetes. 

In an attachment to an October 2005 statement, the veteran 
presented a copy of the first page of a letter dated August 
3, 1966 that he had written to his mother.  The letter 
indicated that he had lost 40 pounds as a result of intense 
activity, including walking 25 miles per day.  Because he was 
concerned about the weight loss the veteran consulted a 
doctor.  The doctor advised him that since he had already 
lost most of his body fat, his weight loss would likely 
cease.  

III.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection for chronic diseases 
such as cardiovascular disease (to include atrial 
fibrillation) and diabetes may be established on a 
presumptive basis if such diseases are shown to have been 
manifested to a compensable degree within one year following 
the veteran's discharge from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
To prevail on the question of service connection there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability).  Hickson v. West; 13 
Vet. App. 247, 248 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).




IV.  Analysis

Diabetes

The record contains clear medical evidence of current 
diabetes as the diagnosis and treatment of the disease are 
shown by both the private and VA medical evidence. However, 
there is no documentation of a diagnosis or treatment of 
diabetes or diabetes-related symptoms in service or within 
the first postservice year and no medical evidence of any 
nexus between current diabetes and military service.  On 
separation examination endocrine functioning was found to be 
normal and on his report of medical history at separation, 
the veteran specifically reported that he had not experienced 
any dizziness or fainting spells.  Also, none of the medical 
reports of record reveal any relationship between the 
veteran's current diabetes and his military service.  The 
earliest report of record of diagnosis and treatment of 
diabetes is from November 1994, some 16 years after service.  
Such a prolonged time interval between service separation and 
the earliest documentation of the current disability is of 
itself a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).   

The VA examiner in August 2001 considered the onset of the 
veteran's diabetes and whether it occurred prior to 1994 by 
noting the veteran's history and reported symptoms.  The 
final diagnosis was diabetes mellitus, 1994, Type I.  This 
assessment is not supportive of the veteran's claim since the 
final conclusion does not link diabetes to service in any 
way.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence").  

While the veteran, his sister and his close friend allege 
that his current diabetes is related to alleged hypoglycemic 
attacks suffered in service, as laypeople their allegations 
are not competent evidence of a medical diagnosis or nexus.  
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The copy of the first page of the veteran's 1966 
letter to his mother is likewise not competent medical 
evidence and since it predates service, it cannot be used as 
evidence of incurrence of diabetes related symptoms in 
service. 

Given that the record does not contain any documentation of 
diabetes or diabetes related symptoms in service or competent 
medical evidence of a nexus between service and current 
diabetes, the preponderance of the evidence is against the 
veteran's claim and it must be denied. 


Cardiovascular Disability

The record does contain some evidence of cardiovascular 
disability as the January 2001 private emergency room record 
noted atrial fibrillation and the August 2001 VA examination 
noted that the veteran reported that he was diagnosed with a 
mild aortic insufficiency and mitral valve prolapse in 1986.   
However, there is no documentation of diagnosis or treatment 
of any cardiovascular problems within the first postservice 
year and no medical evidence of a nexus between military 
service and any current cardiovascular disability.  On 
separation examination in July 1978 and on previous 
examinations in November 1971, February 1972 and July 1974 
cardiovascular functioning was found to be normal; on the 
veteran's report of medical history in July 1978, he did not 
report any heart trouble, palpitation or pounding of the 
heart; and at the November 1994 visit to Wadley Medical 
Center the veteran indicated that he had had only one prior 
episode of chest fluttering about five years prior.  Also, 
none of the medical reports of record reveal any relationship 
between any current cardiovascular disability and the 
veteran's military service.  If the veteran's report of a 
diagnosis of aortic insufficiency and mitral valve prolapse 
is accurate, the earliest medical diagnosis of the veteran's 
heart problems would have occurred approximately 9 years 
after service.  Again, such a prolonged time interval between 
service separation and the earliest documentation of current 
disability weighs against a finding of service connection.  
See Maxson, supra.  While the veteran indicated at his July 
2005 Travel Board hearing that he was seeking a medical 
opinion as to whether any current heart problems are related 
to service, to date he has not submitted any such opinion.         

While the veteran alleges that his current cardiovascular 
disability is related to service and was aggravated by 
service, as a layperson, his allegations are not competent 
evidence of a medical diagnosis or nexus.  See Espiritu, 
supra. 

The veteran recalled that a doctor during service told him 
that he had a heart valve fibrillation.  However, that 
assertion, "filtered as it (is) through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  As discussed above, the objective medical evidence 
does not demonstrate heart disease until years after service.   

Given that the record does not contain any documentation of 
cardiovascular disability in service or within the first 
postservice year or competent medical evidence of a nexus 
between service and any current cardiovascular disability, 
the preponderance of the evidence is against the veteran's 
claim and it must be denied.


ORDER

Service connection for diabetes is denied.

Service connection for cardiovascular disability is denied.  




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


